Citation Nr: 1411120	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  11-29 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970.  He received various decorations evidencing combat, including the Combat Action Ribbon.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2011 of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a bilateral hearing loss disability and for tinnitus.  

In June 2013, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's claims file.  

The issue of entitlement to service connection for a bilateral hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current tinnitus had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), (b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As the Board is granting the claim of service connection for tinnitus, VCAA compliance need not be addressed further.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. §§ 1110 and 1131.  

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The record shows that the Veteran was in combat and the combat provisions of 38 U.S.C.A. § 1154(b) apply.  

As the Veteran was in combat, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence. 38 U.S.C.A. § 1154(b).

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required. Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Evidence

The Veteran contends that he has tinnitus that is due to in-service acoustic trauma.  He also asserts that he has tinnitus that is related to his service-connected diabetes mellitus and coronary artery disease, as well as to his non-service-connected hypertension.  The Veteran specifically maintains that he was exposed to acoustic trauma during service from cannon fire, gunfire, rocket fire, mortars, heavy machinery, and helicopters.  He reports that he had slight ringing in his ears during service, but that he never felt it was important enough to bother with until approximately ten or twelve years ago.  The Veteran essentially reports that his tinnitus was first experienced during service and has continued since service.  

The Veteran served on active duty from June 1966 to April 1970.  He received various decorations evidencing combat, including the Combat Action Ribbon.  His DD Form 214 lists his occupational specialty as a welder.  

The Veteran's service treatment records contain no record of a complaint, finding, history, treatment, or diagnosis of tinnitus.  Such records do show treatment for ear complaints, as well as a diagnosis of otitis media of the right ear.  

After service, a September 2009 VA audiological examination report included a notation that the Veteran's claims file had been reviewed.  The Veteran reported that he had military noise exposure from cannon fire, gunfire, rocket fire, mortars, heavy machinery, and helicopters.  He stated that he had no occupational noise exposure.  He indicated that he had a problem with wax in his ears while serving in Vietnam and that he had to have his ear canal drained.  The Veteran reported that his tinnitus had become worse in the previous three to four years, and that it began a few years before that time.  He stated that he did not recall ringing in the ears while in the military, or thereafter until more recently in the previous five to ten years.  The examiner commented that the Veteran's tinnitus was less likely (less than 50/50 probability) caused by or a result of military noise exposure.  The examiner indicated that the Veteran reported that his tinnitus began in the previous five to ten years and that he had no recall of tinnitus before that time.  The examiner maintained that the onset of the Veteran's tinnitus was many years post his discharge from service and was, therefore, unlikely related to military noise exposure.  

A February 2011 report from a VA physician noted that the Veteran's claim file had been reviewed.  The physician commented that the Veteran's tinnitus was not due to military noise exposure due to its onset after discharge.  The physician stated that the Veteran's tinnitus was more like than not due to a nonservice-connected hearing loss.  The physician indicated that for tinnitus to be due to hearing loss, the sensorineural hearing loss must demonstrate a hearing loss greater than 75 decibels at 2000 or more Hertz.  The physician reported that the Veteran's otitis media had resolved with no apparent residual.  The physician maintained that otitis media caused a conductive hearing loss and that the Veteran did not have evidence of a conductive hearing loss upon leaving service or at the present time.  

A February 2012 statement from a VA physician noted that the Veteran's claim file was reviewed.  The physician stated that there was no medical evidence that diabetes mellitus or coronary artery disease resulted in, enhanced the progression, or aggravated the Veteran's tinnitus.  

Analysis

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service.  

Tinnitus is a condition under case law where lay observation has been found to be competent as to the presence of the disability, that is, tinnitus is capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition under case law that is capable of lay observation): see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

The Board finds that the Veteran is competent to describe tinnitus and his statements are credible, that is, the statements tend to prove a fact, that is, he noticed that tinnitus began in service.  While there is no contemporaneous documentation of tinnitus in service, the Veteran was exposed to combat noise in service, and the Veteran is competent to describe tinnitus.  

As for the evidence against the claim, the VA examiner, pursuant to the September 2009 VA audiological examination report, concluded that that the Veteran's tinnitus was less likely caused by or a result of military noise exposure because the onset of his tinnitus was many years after his discharge from service.  The examiner's rationale did not take into account the Veteran's later statements that he had tinnitus in service and since service.  



Additionally, in her February 2011 report, the VA physician stated that the Veteran's tinnitus was more likely than not due to his nonservice-connected hearing loss.  The physician also indicated that the Veteran's otitis media in service was resolved and that such disorder caused a conductive hearing loss which the Veteran did have currently.  The physician did not discuss the Veteran's reports of tinnitus during service and since service.  

Further, in a February 2012 statement a VA physician indicated that there was no medical evidence that diabetes mellitus or coronary artery disease resulted in, enhanced the progression, or aggravated the Veteran's tinnitus.  The VA physician solely addressed secondary service connection for tinnitus and did not provide any rationale for his opinion.  

Therefore, the Board finds that the opinions provided by the VA examiner, pursuant to the September 2009 VA audiological report, as well as the opinions provided by VA physicians in February 2011 and February 2012, respectively, have little probative value in this matter.  

The Board finds that the Veteran is competent to describe noise exposure and tinnitus in service and since, which the Board finds credible.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).  

As the Veteran's lay statements are competent and credible with regard to noise exposure in service and in describing tinnitus in service and since service, and with evidence of current disability and evidence of a relationship between the current tinnitus and noise exposure in service, which in this case the Veteran is competent to establish by lay evidence, the Veteran's competent and credible statements about the onset of tinnitus and current tinnitus are persuasive and outweigh the negative nexus opinions, and service connection is warranted.  


As the Board has granted direct service connection it need not address secondary service connection in this matter.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability, which he asserts began in service and has continued since service.  He also contends that his bilateral hearing loss disability is related to his service-connected diabetes mellitus and coronary artery disease.  

On VA examinations, the VA examiners concluded the Veteran's bilateral hearing loss was not due to military noise exposure because the Veteran had normal hearing at the time of his discharge from service. When a Veteran does not meet the regulatory requirements for a hearing loss disability at separation from service, service connection may still be established by evidence that the post-service hearing loss disability was causally related to noise exposure in service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

As the record is insufficient to decide the claim, further development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran either to submit or to authorize VA to obtain on his behalf records of treatment for a bilateral hearing loss disability since March 2013.  


2.  Afford the Veteran a VA audiology examination to by a VA examiner, who has not previously examined the Veteran, to determine:

Whether it is at least as likely as not (probability of 50 percent) that the current bilateral hearing loss disability under 38 C.F.R. § 3.385:  

a.)  Is related to noise exposure in service; or,  

b.)  Is caused by or aggravated by the service-connected diabetes mellitus or coronary artery disease.  

The VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of hearing loss not due to the natural progress by the service-connected diabetes mellitus or coronary artery disease as contrasted to a worsening of symptoms.  

In formulating the opinion, the VA examiner is asked to consider the following facts as determined by the Board:

The Veteran had combat noise exposure during service.  

The Veteran is competent to describe impaired hearing during service and hearing loss since service even though there may be no documentation of impaired hearing loss for years after service.  





The Veteran's file should be made available to the examiner for review. 

3.  After the above development has been completed, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


